Citation Nr: 1631004	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-09 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability, to include as secondary to a low back/left sacroiliac (SI) joint disability.  

2. Entitlement to service connection for a bilateral hand/thumb disability, to include as secondary to a low back/left SI joint disability.  

3. Entitlement to service connection for a right hip disability, to include as secondary to a low back/left SI joint disability.  

4. Entitlement to service connection for a bilateral knee disability, to include as secondary to a low back/left SI joint disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to August 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2016, a videoconference hearing was held before the undersigned; a transcript is of record.  During the hearing, additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence establishes that the Veteran's current left shoulder arthritis is related to his left shoulder symptoms in service.  

2. The evidence establishes that the Veteran's current right shoulder tendonitis is related to his right shoulder symptoms in service.  

3. The evidence establishes that the Veteran's current bilateral carpometacarpal joint (thumb) arthritis is related to his bilateral hand/wrist symptoms in service.  

4. The evidence establishes that the Veteran's current right hip tendonitis/right SI joint arthritis is related to his right hip symptoms in service.  

5. The evidence establishes that the Veteran's bilateral knee arthritis is related to his bilateral knee symptoms in service.  


CONCLUSIONS OF LAW

1. Service connection for left shoulder arthritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

2. Service connection for right shoulder tendonitis is warranted.  Id.  

3. Service connection for bilateral thumb arthritis is warranted.  Id.  

4. Service connection for right hip tendonitis/right SI joint arthritis is warranted.  Id.  

5. Service connection for bilateral knee arthritis is warranted.  Id.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the current disability. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 38 C.F.R. § 3.303.  Service connection may also be established under a theory of "continuity of symptomatology" for chronic diseases listed in 38 C.F.R. § 3.309(a) (which includes arthritis).  In such cases, a claimant must establish (1) that a condition was "noted" during service; (2) evidence of postservice continuity of symptoms; and (3) evidence of a link between present disability and postservice symptoms. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).
In making all determinations, the Board must fully consider the lay statements of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In this case, the Veteran reports that, during service, he began to have pain in his shoulders, hands, right hip, and knees that has persisted since that time.  At the May 2016 hearing, he testified that, during service, he worked at a base hospital and that his duties included preparing and delivering food to patients around the hospital, which entailed prolonged periods of walking and standing, frequent lifting and reaching for food items, and opening containers by hand.  He also indicated that, because he worked at the base hospital, whenever he experienced these symptoms, he would just walk over without his patient file to see a doctor, who would give him aspirin or ibuprofen for the pain.  As a result, he testified that he was never formally treated and that these medical problems were not documented in his service treatment records.  

The Veteran's DD Form 214 indicates that he was a food service specialist and a diet therapy supervisor.  His service treatment records (STRs) note that he was seen for right wrist pain in April 1967; the STRs are otherwise silent for any report, treatment, findings, or diagnosis related to the shoulders, hands, right hip, and knees.  The Board finds the Veteran's statements about in-service pain and continuity of symptoms since service to be competent and credible evidence establishing both in-service injury and a causal relationship between service and the current disabilities on appeal.

The evidence shows that the Veteran currently has disabilities of the bilateral shoulders, bilateral thumbs, right hip/SI joint, and bilateral knees.  A January 2010 VA examination report shows diagnoses of bilateral shoulder tendonitis, bilateral thumb arthritis, right hip tendonitis, and bilateral knee arthritis; the examiner opined that such disabilities are "not caused by or a result of left SI joint arthritis."  A May 2010 statement from Dr. P.R., a private physician, indicates that the Veteran reported progressive disability that now compromises his performance of daily activities, and episodic pain and swelling of the joints limiting the range of motion, as well as focal weakness of the involved joints that impairs his stability and gait.  A June 2010 VA treatment record notes additional diagnoses of mild degenerative changes of the left shoulder and right inferior SI joint arthritis.

The Veteran's competent and credible statements that his bilateral shoulder, bilateral thumb, right hip, and bilateral knee symptoms began in service and have continued since that time establish the causal link between his military service and his current diagnoses.  Therefore, the Board finds that service connection for left shoulder arthritis, right shoulder tendonitis, bilateral thumb arthritis, right hip tendonitis/SI joint arthritis, and bilateral knee arthritis is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

Service connection for left shoulder arthritis is granted.  

Service connection for right shoulder tendonitis is granted.  

Service connection for bilateral CMC joint (thumbs) arthritis is granted.  

Service connection for right hip tendonitis/right SI joint arthritis is granted.  

Service connection for bilateral knee arthritis is granted.  



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


